Case 1:20-cv-01612-JRS-DML Document 32 Filed 08/25/20 Page 1 of 2 PageID #: 409




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                   Indianapolis Division

SHAWN and JENNIFER ESTEP,                             )
           Plaintiffs,                                )
                                                      )
            v.                                        ) Case No. 1:20-cv-1612-JRS-DML
                                                      )
SHELLPOINT MORTGAGE SERVICING,                        )
ONEWEST BANK, FSB., MILL CITY                         )
MORTGAGE LOAN TRUST 2019-1,                           )
WILMINGTON SAVINGS FUND SOC., FSB,                    )
as Trustee, EQUIFAX INFORMATION                       )
SERVICES, LLC. and TRANS UNION, LLC.                  )
        Defendants.                                   )

         PLAINTIFF’S RESPONSE TO COURT’S ORDER TO SHOW CAUSE

       Plaintiffs Shawn and Jennifer Estep, by and through undersigned counsel, hereby

responds to the Court’s Entry and Order from Initial Pretrial Conference [Doc. 30], dated

August 18, 2020, as follows:

       1.        Undersigned counsel offers his most sincere apologies to the Court and other

parties for his absence.

       2.        Like so many parents nationwide, undersigned counsel is trying to navigate the

challenges and extra level of attention required by e-learning. Immediately prior to the

conference, that challenge was a technology induced meltdown over the inability to join Ms.

Gibson’s 3rd grade Zoom call. By the time the technical difficulties were resolved, having lost

track of time, undersigned counsel was approximately ten minutes late in attempting to join the

status conference and it had already been concluded.

       3. In the future, additional effort will be made to ensure this does not occur again by

jointly calendaring events with co-counsel.
Case 1:20-cv-01612-JRS-DML Document 32 Filed 08/25/20 Page 2 of 2 PageID #: 410




                                                Respectfully submitted,

                                                /s/ Travis W. Cohron
                                                Travis W. Cohron, No. 29562-30
                                                Quentin J. Collins, No. 35870-29
                                                CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
                                                320 N. Meridian Street, Suite 1100
                                                Indianapolis, IN 46204
                                                Telephone: (317) 637-1321
                                                Fax: (317) 687-2344
                                                tcohron@clarkquinnlaw.com
                                                qcollins@clarkquinnlaw.com
                                                Attorneys for Plaintiff

                                   CERTIFICATE OF SERVICE

         I hereby certify that on August 25, 2020, a copy of the foregoing was filed electronically.
 Notice of this filing will be made on all ECF-registered counsel by operation of the Court’s
 electronic filing system. Parties may access this filing through the Court’s system.

J. Robert Weyreter
SCHUCKIT & ASSOCIATES, P.C.
jweyreter@schuckitlaw.com
Attorney for Trans Union, LLC

Nathan H. Blaske
DINSMORE & SHOHL, LLP
nathan.blaske@dinsmore.com
Attorney for Defendants NewRez LLC d/b/a
Shellpoint Mortgage Servicing and
Mill City Mortgage Loan Trust 2019-1,
Wilmington Savings Fund Society, FSB, as Trustee

N. Charles Campbell
EQUIFAX LEGAL DEPARTMENT
charles.campbell@equifax.com
Counsel for Equifax Information Services, LLC




                                                /s/ Travis W. Cohron
                                                Travis W. Cohron, No. 29562-30
                                                Quentin J. Collins, No. 35870-29

 CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
 320 N. Meridian Street, Suite 1100
 Indianapolis, IN 46204
